Citation Nr: 1532842	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-26 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bipolar disorder.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1973 to February 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen a claim of service connection for bipolar disorder and denied service connection for bilateral hearing loss and tinnitus.  

In June 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

As an initial matter, the Board notes that the Veteran had also previously perfected an appeal as to an increased rating for the fractured 2nd digit, right foot (rated as 0 percent disabling).  See October 2011 VA Form 9, substantive appeal.  While that appeal was pending, the RO issued a rating decision in October 2013, granting service connection for a fractured 2nd digit, right foot with hallux valgus and arthritis.  That disability was, essentially, combined with the previously service-connected fractured 2nd digit, right foot, and a 0 percent rating continued.  See October 2013 rating decision.  

In November 2013, the Veteran filed a notice of disagreement (NOD) with the October 2013 rating decision.  Within that same document, he also raised claims of service connection for the left foot and low back.  A few days later, however, also in November 2013, a statement was received from a representative from the Veterans of Foreign Wars.  It stated he had "talk[ed] to [the Veteran] about his claim and appeal and [the Veteran] informed [him] that he would like to drop his NOD dated [in November 2013]."  The Board notes, however, that at the time of that submission, the Veteran was represented by the Disabled American Veterans.  See June 2013 VA Form 21-22.  

According to 38 C.F.R. § 20.204 (2014), only an appellant, or an appellant's authorized representative, may withdraw an appeal.  Nevertheless, the record also shows that in November 2013, the RO notified the Veteran by letter that a withdrawal of his appeal for an increased rating for the fractured 2nd digit, right foot with hallux valgus and arthritis, and for the new claims of service connection for the left foot and low back had been received.  The notice letter advised the Veteran that in accordance with the request for a withdrawal, the RO had "withdrawn both [his] appeal and new claim effective November 26, 2013," and that if this information was incorrect, he should notify them immediately.  As the RO sought clarification directly from the Veteran as to his intentions regarding his appeal for an increased rating for the right foot and as to his new claims for service connection of the left foot and low back, and he did not respond, the Board likewise finds that they are withdrawn.

The issues of service connection for bipolar disorder (on de novo review) and for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed July 2002 rating decision denied service connection for bipolar disorder based essentially on findings that it was not demonstrated in service, within one year of separation from service, or otherwise shown to be related to service; a subsequent unappealed rating decision in August 2002 continued the denial.

2. Evidence received since the August 2002 rating decision that denied service connection for a bipolar disorder is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1. The August 2002 rating decision that denied service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2. New and material evidence has been received to reopen the issue of service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for bipolar disorder).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's appeal regarding the bipolar disorder arises out of his contention that this disability had its onset and/or is etiologically related to his active duty service.  

Service connection for bipolar disorder was denied initially by a July 2002 rating decision, based essentially on findings that the disability was not incurred during the Veteran's active duty military service, within one year of separation from such service, or shown to be related to his service.  In August 2002, after additional treatment records were received and reviewed, the RO issued a rating decision continuing the denial of service connection for bipolar disorder.  The Veteran did not appeal that decision, or submit new and material evidence within one year of that decision, and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

In February 2010, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for bipolar disorder.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).   Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence received since the August 2002 rating decision includes the Veteran's testimony at the June 2015 Travel Board hearing.  This evidence is new in that it had not been previously submitted.  It is also material insofar as it provides additional details regarding the Veteran's theory of entitlement.  Specifically, at the hearing, the Veteran testified that he believes his bipolar disorder symptoms had their onset in service.  Also, he testified that he received treatment in 1985 from a private provider.  This testimony, which was offered under oath, is presumed credible for the purpose of determining whether it is new and material.  

In light of the foregoing, the Board finds that the Veteran's June 2015 Travel Board hearing testimony is both new and material, and the claim for entitlement to service connection for bipolar disorder is reopened.


ORDER

The appeal to reopen a claim of service connection for bipolar disorder is granted.  


REMAND

Service connection for bipolar disorder

The RO denied the Veteran's instant claim of service connection for bipolar disorder on the basis that new and material evidence had not been received to reopen the claim following a prior final denial.  The Board's decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for bipolar disorder on its merits, and he has not waived his right to RO initial consideration, the Board finds that a remand for the RO to adjudicate the Veteran's claim in the first instance is necessary.

Prior to the RO's de novo review of the claim of service connection for bipolar disorder, however, additional development must be completed.  Specifically, at the June 2015 Travel Board hearing, the Veteran testified that after service, he was treated initially in 1979 at the VA Medical Center (VAMC) in Oklahoma City where, although he did not undergo counseling, he was provided medication for his bipolar disorder symptoms.  In light of this testimony, efforts should be made to locate the records related to this treatment.  

[Notably, although the RO submitted in July 2002, a handwritten request for all treatment records from the Oklahoma City VAMC dated "from January 1979 to present," the electronic request only solicited treatment records from "July of 2001 to present."  Accordingly, the only treatment records obtained at that time were from 2001.]

Also related to records development, the Veteran and his representative indicated during the June 2015 Travel Board hearing that he had also been treated for his bipolar disorder at the VAMC in Detroit, Michigan (from 2002-2006), by a private provider in Dearborn, Michigan (in 1985), and that he is currently receiving treatment through the VAMC (specific VAMC not identified).  On remand, efforts should be made to obtain and associate with the record all treatment records identified by the Veteran.  

[Notably, a March 2015 rating decision indicates that July 2011 to November 2011 treatment records from Ann Arbor, Michigan VAMC, and August 2001 to April 2013 treatment records from Detroit, Michigan VAMC were reviewed prior to the issuance of that rating decision.  However, such records are not contained in the Veteran's claims file.]

Finally, the Veteran noted at the June 2015 Travel Board hearing that he was punished in service for threatening an individual.  He testified that the feelings he had during that altercation are similar to the feelings that he now has when he is not taking his medication for the bipolar disorder.  The Veteran's service personnel records confirm that in January 1976, he was charged with a violation of the Uniform Code of Military Justice (UCMJ) after engaging in words with two civilian individuals.  Given these findings, the Board has determined that a VA medical examination is necessary to determine both the onset of the Veteran's bipolar disorder and whether it was caused or aggravated by his active duty military service.

Bilateral hearing loss and tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he believes is related to his active duty military service.  His DD 214 reflects that he was a motor vehicle operator in the U.S. Marines; thus, his exposure to noise in service is conceded.  

The Veteran's service treatment records show that during his February 1973 service entrance examination, he was noted by audiogram to have a hearing loss disability in the left ear.  At the June 2015 Travel Board hearing, the Veteran testified that although he had hearing problems in his left ear prior to service, the hearing problems increased in both ears after his exposure to noise in service.  He further testified that the ringing in his ears started around 1976, while he was in service.  The Veteran's service treatment records reflect he was provided audiograms regularly in service as a result of his hearing problems.  In light of the foregoing, the Board finds that a VA examination is necessary to address the Veteran's claims.

The Board recognizes that the Veteran was previously scheduled for a VA audiological evaluation in January 2011, and that it was cancelled when he failed to report for the examination.  However, at the June 2015 Travel Board hearing, the Veteran and his representative specifically requested a VA examination and expressed his willingness to report.  Furthermore, the record reflects that the Veteran has missed other VA examinations due to his inability to secure transportation.  As there is sufficient cause to reschedule the examination, the Board will remand the Veteran's claims for bilateral hearing loss and tinnitus.  The Veteran is advised, however, that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Any failure to report for any scheduled examination without good cause may result in an adverse determination. 38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1. 	Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for bipolar disorder, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to include from the private provider located in Dearborn, Michigan from whom he received treatment in 1985.

2. 	Secure for the claims file copies of the Veteran's relevant VA treatment records from the Oklahoma City VAMC (for 1979), from the Detroit VAMC (for 2002-2006), and from his current VAMC.  Also, records dated July 2011 to November 2011 from Ann Arbor, Michigan VAMC, and August 2001 to April 2013 treatment records from Detroit, Michigan VAMC as referenced in the March 2015 rating decision should be associated with file. 

3. 	If any of the above requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. 	After the above evidence is obtained, to the extent available, arrange for the Veteran to be afforded an examination by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies)?

(b) For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner should also discuss specifically the Veteran's contention that the altercation for which he received punishment in service (and is documented in his service personnel records) was a symptom/manifestation of his current bipolar disorder.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

5. 	After the above evidence is obtained, to the extent available, arrange for the Veteran to be afforded a VA audiological evaluation to determine the likely etiology of his bilateral hearing loss and tinnitus.  The examiner should examine the Veteran, review his claims file (to include this decision), and provide opinions responding to the following:

(a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran has a right ear hearing loss disability that is related to his service, and specifically to his noise trauma therein?

(b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's preexisting left ear hearing loss disability permanently increased in severity during his active duty military service?

(c) If there was a measurable increase in severity in preexisting left ear hearing loss during service, is it clear and unmistakable that the permanent increase in severity is due to the natural progression of the disability?

(d) Is it at least as likely as not (a 50 percent or better probability) that the Veteran has tinnitus that is related to his service, and specifically to his noise trauma therein?

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

6. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


